Title: From George Washington to James Duane, 3 May 1779
From: Washington, George
To: Duane, James



Dear Sir,
Head Quarters Middle Brook May 3d 1779

I am honored with your favour of the 27th of April, in behalf of the delegates of New York, which hurry of business prevented my answering sooner. So far as the matter respects military prisoners, it is in my province, and I have written to His Excellency Governor Clinton accordingly—The exchange of inhabitants has always been transacted by the States to which they belonged; and I have cautiously avoided confounding civil and military prisoners together or exchanging them for each other, for reasons which will not need explanation. I therefore beg leave to return the papers on the subject. It appears to me, that the business belongs wholly to the States concerned—the inhabitants in possession of the enemy are of different states—it is not specified in the list, where those required in return reside. If they are of the State of New York, as I conjecture to be the case, the question then is, whether this state will choose to relieve the subjects of other states by giving its own in exchange. If it will not, it must then only provide for its own and leave the other states to take care of theirs—If the persons required in return belong to different states, Congress will best judge whether they would choose to interfere and authorise The Governor to negotiate an exchange for the whole, according to the number in captivity from each state with the enemy and residing in each state of those required by them. But as I said before, according to practice hitherto, the whole seems most properly to be a State business. With great esteem & regard Dr Sir Your most Obed. servant
Go: Washington
